Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with the applicant’s attorney Mr. Ronald E. Brown on 3/12/2021.
The application has been amended as follows: 
IN THE SPECIFICATION:
On page 4 of the specification, line 19, “Hinge” has been deleted and --Hinge/Hinge element-- has been inserted. 
On page 5 of the specification, line 1, “11” has been deleted and --16-- has been inserted; line 5, “11” has been deleted and --16-- has been inserted.
IN THE CLAIMS:
Claim 1, lines 11-12, “protruding valve element” second occurrence, has been deleted and --hinge element-- has been inserted.
Claim 2, line 1, after “first”, --valve-- has been inserted.
Claim 3, line 1, after “first”, --valve-- has been inserted.
Claim 8, line 2, after “first”, --valve-- has been inserted.
Claim 9, line 2, after “first”, --valve-- has been inserted.
Claim 11, line 5, “or” has been deleted and --of-- has been inserted; line 19, “protruding valve element” second occurrence, has been deleted and --hinge element-- has been inserted.
Claim 12, line 1, after “first”, --valve-- has been inserted.

Claim 18, line 2, after “first”, --valve-- has been inserted.
Claim 19, line 2, after “first”, --valve-- has been inserted.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claims 1 ad 11 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claims 1 and 11 inventive: the hinge element being positioned so that a first portion of the protruding valve element is below the hinge element and a second portion of the protruding valve element is above the hinge element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicants’ disclosure. 	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754